                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Katelynn Hayes,

       Plaintiff,

v.                                          Case No. 18-10488

Commissioner of Social Security,            Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

                                 ORDER ADOPTING
                      2/20/19 REPORT AND RECOMMENDATION

       Plaintiff Katelynn Hayes filed this action seeking judicial review of Defendant

Commissioner’s denial of her claim for Supplemental Security Income under Title XVI of the

Social Security Act. The matter was referred to Magistrate Judge R. Steven Whalen for

determination of all non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a

report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties

filed cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on February 12, 2019, the magistrate

judge recommends that the Court: 1) deny Plaintiff’s summary judgment motion; and 2) grant

Defendant’s summary judgment motion. (ECF No. 24).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

                                                1
magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the February 20, 2019 R&R.



       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment is

GRANTED and the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: March 11, 2019




                                                2
